     Case 19-27509       Doc 15       Filed 10/30/19 Entered 10/30/19 16:13:10          Desc Main
                                      Document      Page 1 of 3

This order is SIGNED.


Dated: October 30, 2019

                                                                                                          slo




                       IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF UTAH


     In re:
                                                       Bankruptcy Number: 19-27509
     JASON LLOYD HOLT,
                                                       Chapter 13

                            Debtor.
                                                       Hon. Kevin R. Anderson




                                        ORDER OF DISMISSAL



       The Debtor, Jason Lloyd Holt, failed to comply with the Court’s Order Denying Fee

   Application in Installments requiring the filing fee be paid in full by October 24, 2019. See Docket

   No. 5. Outstanding filing fees are still due and owing to the Court. On October 23, 2019 the Court

   entered an Order Authorizing United States Trustee to Conduct an Examination of Debtor, Jason

   Lloyd Holt, Pursuant to Rule 2004 of the Bankruptcy Rules. See Docket No. 13. Based on the

   foregoing and for good cause appearing, IT IS HEREBY ORDERED that:

      1. The above-captioned case is dismissed.
Case 19-27509      Doc 15     Filed 10/30/19 Entered 10/30/19 16:13:10               Desc Main
                              Document      Page 2 of 3




 2. The Court retains jurisdiction to permit the United States Trustee to complete its

    investigation relative to the filing of this case. Therefore, to the extent that the United

    States Trustee has scheduled an examination of the Debtor such examination shall go

    forward despite dismissal of the case.


    -----------------------------------END OF DOCUMENT-------------------------------------
  Case 19-27509       Doc 15     Filed 10/30/19 Entered 10/30/19 16:13:10              Desc Main
                                 Document      Page 3 of 3




                                         ______ooo0ooo______

                   DESIGNATION OF PARTIES TO RECEIVE NOTICE

        Service of the foregoing ORDER OF DISMISSAL shall be served to the parties and in
                                 the manner designated below.

By Electronic Service: I certify that the parties of record in this case as identified below, are
registered CM/ECF users:


   •   Laurie A. Cayton tr laurie.cayton@usdoj.gov,
       James.Gee@usdoj.gov;Lindsey.Huston@usdoj.gov
   •   Lon Jenkins tr ecfmail@ch13ut.org, lneebling@ch13ut.org
   •   United States Trustee USTPRegion19.SK.ECF@usdoj.gov



By U.S. Mail: In addition to the parties of record receiving notice through the CM/ECF system,
the following parties should be served notice pursuant to Fed. R. Civ. P. 5(b).


Jason Lloyd Holt
15001 S Eagle Crest Drive
Draper, UT 84020
